

117 HR 1206 IH: End For-Profit Prisons Act of 2021
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1206IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo restrict the authority of the Attorney General to enter into contracts for Federal correctional facilities and community confinement facilities, and for other purposes.1.Short titleThis Act may be cited as the End For-Profit Prisons Act of 2021.2.Elimination of contracting for Federal correctional facilities and community confinement facilities(a)In generalChapter 301 of title 18, United States Code, is amended by adding at the end the following:4015.No contracting out of Federal prison facilities or community confinement facilities(a)Federal correctional facilities generallyBeginning on the date that is 6 years after the date of the enactment of the End For-Profit Prisons Act of 2021—(1)all core correctional services at each correctional facility which is used by the Bureau of Prisons for the confinement of persons serving sentences of imprisonment for Federal offenses shall be performed by employees of the Federal Government; and(2)all core correctional services at each correctional facility which is used by the United States Marshals Service for the confinement of persons in the custody of the United States Marshals Service shall be performed by employees of the Federal Government, except that the United States Marshals Service may enter and maintain a contract with a facility operated by a State or unit of local government if—(A)the core correctional services at such correctional facility are performed by employees of such State or unit of local government; and(B)the facility meets all constitutional, Federal statutory, United States Marshals Service, and any applicable State or local standards.(b)Federal community confinement facilitiesBeginning on the date that is 8 years after the date of the enactment of the End For-Profit Prisons Act of 2021, the Director of the Bureau of Prisons may not enter into or maintain any contract with any for-profit entity to provide or manage any community confinement facility.(c)DefinitionsIn this section:(1)The term community confinement facility has the meaning given that term in section 115.5 of title 28, Code of Federal Regulations (as in effect on the date of the enactment of the End For-Profit Prisons Act of 2021).(2)The term core correctional services means the housing, safeguarding, protecting, and disciplining of individuals charged with or convicted of an offense..(b)Clerical amendmentThe table of sections at the beginning of chapter 301 of title 18, United States Code, is amended by adding at the end the following new item:4015. No contracting out of Federal prison facilities or community confinement facilities..3.Transitional provisions(a)Federal correctional facilitiesThe Attorney General shall take appropriate action to phase out existing Bureau of Prisons and United States Marshals Service contracts for core correctional services which, at the conclusion of the transition period, will be prohibited under section 4015 of title 18, United States Code.(b)Federal community confinement facilitiesThe Attorney General shall take appropriate action to phase out existing Bureau of Prisons contracts for community confinement facilities which, at the conclusion of the transition period, will be prohibited under section 4015 of title 18, United States Code.4.ReportNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Attorney General shall submit to Congress a report which describes and evaluates the prison population in the custody of the Bureau of Prisons. The report shall include information regarding the race, gender, age, and nationality of such persons, as well as the location of the custody of such persons.5.Research on programs and policies that reduce recidivism(a)In generalThe Attorney General shall conduct research to evaluate the effectiveness at improving community reintegration of programs operated by, and policies of, community confinement facilities (as such term is defined in section 4015 of title 18, United States Code), and shall develop guidelines based on such research for the use of such programs and policies at community confinement facilities.(b)ReportNot later than 4 years after the date of the enactment of this Act, and every 4 years thereafter, the Attorney General shall submit to Congress a report which describes the results of the research conducted under subsection (a), the guidelines developed pursuant to such research, and how such guidelines are being incorporated into any contract for the provision or management of a community confinement facility to which the Bureau of Prisons is a party.6.Annual inspection of correctional facilities used for the confinement of persons in the custody of the United States Marshals ServiceNot later than one year after the date of the enactment of this Act, and annually thereafter, the United States Marshals Service shall conduct a thorough inspection of each correctional facility which is used by the United States Marshals Service for the confinement of persons in the custody of the United States Marshals Service to ensure that each such facility meets all constitutional, Federal statutory, United States Marshals Service, and any other applicable standards, including any State or local standards.7.Duties of the Attorney General relating to the release of Federal PrisonersSection 3624 of title 18, United States Code, is amended by adding at the end the following:(h)Provision of information and counselingThe Attorney General shall make rules to assure that each prisoner released from Federal custody upon the expiration of that prisoner’s term of imprisonment for an offense, including a prisoner who resides in a community confinement facility (as such term is defined in section 4015), receives information and appropriate counseling about each of the following:(1)Any right the prisoner may have to have the prisoner’s criminal record expunged.(2)The availability of programs to remove employment barriers.(3)Relevant vocational and educational rehabilitation programs that are available to the prisoner.(4)A detailed record of participation in educational, employment, and treatment programs completed while incarcerated.(5)Assistance with applications for the following:(A)Programs providing nutritional assistance.(B)Medicaid.(C)Social Security.(D)Driver’s license.(E)Registering to vote..8.Duties of Bureau of Prisons regarding released prisonersSection 4042 of title 18, United States Code, is amended by adding at the end the following:(e)Requirements with respect to released prisonersIn carrying out the duties set forth in subsection (a)(6) and (a)(7), the Director of the Bureau of Prisons shall ensure that each prisoner receives information and counseling during prerelease procedures regarding each area described in subsection (a)(6) and (a)(7). The Director of the Bureau of Prisons shall provide each released prisoner, including a prisoner who resides in a community confinement facility (as such term is defined in section 4015), with information regarding fines, assessments, surcharges, restitution, other penalties due from the prisoner in connection with the conviction, which it shall be the duty of the appropriate judicial officers to provide to the Bureau..